 



Exhibit 10
Execution Version
TRANSITIONAL OPERATING AGREEMENT
     THIS TRANSITIONAL OPERATING AGREEMENT (this “Agreement”) is made and
entered into as of February 1, 2008, by and between Cenac Towing Co., Inc., a
Louisiana corporation (“Cenac Towing”), Cenac Offshore, L.L.C., a Louisiana
limited liability company (“Cenac Offshore” and, together with Cenac Towing, the
“Cenac Companies”), Mr. Arlen B. Cenac, Jr., a resident of Houma, Louisiana and
the owner of all the stock and equity interests in the Cenac Companies (the
“Stockholder” and, together with the Cenac Companies, the “Operators”), and
TEPPCO Marine Services, LLC, a Delaware limited liability company (the “Owner”).
     WHEREAS, the Owner, TEPPCO Partners, L.P., a Delaware limited partnership
(the “Partnership”), and the Operators have entered into that certain Asset
Purchase Agreement dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Operators have sold to the Owner certain marine assets and
rights relating to the Operations, as specified and defined in the Purchase
Agreement;
     WHEREAS, the Owner desires that the Operators provide it with certain
services relating to the Purchased Operations, as defined herein; and
     WHEREAS, the Owner and the Operators desire to enter into this Agreement
for the purpose of evidencing the terms and conditions upon which the Owner
agrees to purchase and pay for, and the Operators agree to provide, such
services;
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements stated herein, and upon the terms and
subject to the conditions hereinafter set forth, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. Any capitalized terms used herein and not defined herein
shall have the meaning defined in the Purchase Agreement. For purposes of this
Agreement, the term:
     “AAA” has the meaning set forth in Section 4.2.
     “Accounting Procedures” shall mean the accounting procedures described in
Exhibit B.
     “Agreement” has the meaning set forth in the Preamble.
     “Asphalt Business Limitation” means that (a) the marine transportation of
hydrocarbons and hydrocarbon-based products by Horizon Maritime is limited to
the inland marine transportation or offshore marine transportation of asphalt,
No. 6 oil or vacuum gas oil and (b) Horizon Maritime does not engage in the
inland marine transportation or offshore marine transportation of waste water,
sediment or drilling or disposal fluids resulting from the exploration or
production of hydrocarbons.

 



--------------------------------------------------------------------------------



 



     “Cenac Companies” has the meaning set forth in the Preamble.
     “Cenac Company Plans” means each pension, profit sharing, retirement, life,
health, unemployment, accident, disability, stock option, stock bonus, stock
ownership, severance, employment, change-in-control, deferred compensation,
fringe benefit, bonus or incentive compensation plan, agreement, program or
policy (whether written or oral, formal or informal) that is currently or has
previously been sponsored, maintained or contributed to by either of the Cenac
Companies or any ERISA Affiliate for the benefit of any of their present or
former directors, officers, employees, agents, consultants or other similar
representatives, including any “employee benefit plan” as defined in
Section 3(3) of ERISA.
     “Cenac Employer Policies” shall mean any workers’ compensation and
employer’s liability insurance held by either of the Cenac Companies immediately
prior to the Closing, including under policy nos. 25201 and CUL 15082.067.
     “Cenac Marine Policies” shall mean (a) the following insurance policies
held by either of the Cenac Companies: (i) hull and machinery, marine
liabilities, protection and indemnity and marine general liability, along with
five layers of associated “bumbershoot” coverage (policy nos. CUL-15082.067 and
07L 1323-01 and associated fifth layer bumbershoot coverage carried by New York
Marine and General Insurance Company and Houston Casualty Company),
(ii) pollution insurance (policy no. 0236413), (iii) open cargo insurance
(policy no. CUL-15082.067) and (iv) excess protection and indemnity, collision,
towers and pollution insurance (policy nos. UM0001454EL07A, 3H099006006,
MMO-18101ML507, GCM21005, MAR 2852863-10, OMH2171618-10, 00945, CUL NY 10513-67)
and (b) any other insurance policies relating to the Purchase Operations held by
either of the Cenac Companies immediately prior to the Closing.
     “Cenac Offshore” has the meaning set forth in the Preamble.
     “Cenac Towing” has the meaning set forth in the Preamble.
     “Direct Costs” has the meaning set forth in Exhibit B.
     “Dispute” has the meaning set forth in Section 10.1(a).
     “Dispute Resolution Commencement Date” has the meaning set forth in
Section 10.1(a).
     “Employee” means each employee of either of the Cenac Companies; provided,
however, that (i) in no event shall any Employee be considered to be an employee
of the Owner and (ii) nothing in this Agreement shall be construed as an offer
of or contract for employment with any such Employee.
     “Existing Cenac Policies” means the Cenac Employer Policies and the Cenac
Marine Policies.
     “Horizon Maritime” means Horizon Maritime, L.L.C., a Louisiana limited
liability company.

2



--------------------------------------------------------------------------------



 



     “Indemnified Amounts” has the meaning set forth in Section 7.1.
     “Indemnified Party” means a an Owner Indemnified Party or an Operator
Indemnified Party.
     “Indemnifying Party” means the Person obligated to indemnify under
Article VII.
     “Insurance Cancellation Date” means the date on which an insurance policy
provided for in Section 8.2(a)(iv) is to be canceled pursuant to 30 days (or
more) advance notice from the applicable insurer in accordance with
Section 8.2(c).
     “Interim Period” means the period beginning the date hereof and ending on
June 30, 2008 or the date on which the Owner places the insurance provided for
in Section 8.2(a), if earlier.
     “Notice” or “Notices” means all notices, communications or approvals that
are required or may be given under this Agreement in accordance with
Section 10.4.
     “Operator Indemnified Party” means the Operators, the Affiliates of either
of the Cenac Companies and each of their respective officers, directors (or
persons performing equivalent functions), employees, agents and counsel.
     “Operators” has the meaning set forth in the Preamble.
     “Overhead Costs” has the meaning set forth in Exhibit B.
     “Owner” has the meaning set forth in the Preamble.
     “Owner Indemnified Party” means the Owner and its Affiliates and each of
their respective officers, directors (or persons performing equivalent
functions), employees, agents and counsel.
     “Partnership” has the meaning set forth in the Recitals.
     “Price Protection Payment” means the payment to be made by the Partnership
pursuant to the third sentence of Section 1.6(c) of the Purchase Agreement under
the circumstances provided in such section.
     “Purchase Agreement” has the meaning set forth in the Recitals.
     “Purchased Operations” means the Purchased Assets, the Assumed Liabilities,
any other marine vessels and related property, assets or rights acquired after
the date hereof by the Owner from the Operators or their Affiliates and any
property, assets or rights acquired by the Operators hereunder with Owner funds
(or for which they were reimbursed by the Owner).
     “reasonable efforts” means a party’s efforts in accordance with reasonable
commercial practice and without incurrence of unreasonable expense.

3



--------------------------------------------------------------------------------



 



     “Restricted Business” means the business of the Owner, including the inland
marine transportation and offshore marine transportation of (A) hydrocarbons and
hydrocarbon-based products, including kerosene, gasoline, feedstocks, lube oils,
lube oil base stocks, refined petroleum products and heavy olefins and (B) waste
water, sediment and drilling or disposal fluids resulting from the exploration
or production of hydrocarbons.
     Restricted Territory means: (a) the commercially navigable inland waterways
of the continental United States located east of the 105° meridian, including
the Mississippi River System and connecting waterways, (b) the Gulf of Mexico,
including the Gulf Intracoastal Waterway and (c) the jurisdictions set forth on
Exhibit C.
     “Service Fee” has the meaning set forth in Exhibit B.
     “Service Providers” means the Employees, consultants and professionals,
service or other organizations whom a Cenac Company employs or with whom a Cenac
Company contracts in order to provide Services under this Agreement.
     “Services” has the meaning set forth in Section 2.1(a).
     “Stockholder” has the meaning set forth in the Preamble.
     “Third Party” means any Person that is not a party to this Agreement.
     “WARN Act” has the meaning set forth in Section 2.2(e).
     1.2 Interpretation.
          (a) Except as this Agreement otherwise specifies, all references
herein to any Law defined or referred to herein are references to that Law or
any successor Law, as the same may have been amended or supplemented from time
to time, and any rules or regulations promulgated thereunder.
          (b) This Agreement uses the words “herein,” “hereof” and “hereunder”
and words of similar import to refer to this Agreement as a whole and not to any
provision of this Agreement, and the words “Article,” “Section” and “Exhibit”
refer to Articles and Sections of and the Exhibits to this Agreement unless it
otherwise specifies.
          (c) Whenever the context so requires, the singular number includes the
plural and vice versa, and a reference to one gender includes the other gender
and the neuter.
          (d) As used in this Agreement, the word “including” (and, with
correlative meaning, the word “include”) means including, without limiting the
generality of any description preceding that word, and the words “shall” and
“will” are used interchangeably and have the same meaning; and “or” is used in
the inclusive sense of “and/or” unless the context requires otherwise.

4



--------------------------------------------------------------------------------



 



          (e) As used in this Agreement, the term “business day” means any day
other than a day on which commercial banks are authorized or required to close
in Houston, Texas.
          (f) As used in this Agreement, all references to “dollars” or “$” mean
United States dollars.
ARTICLE II
RESPONSIBILITIES OF THE OPERATORS
     2.1 Services to be Provided by the Operators.
          (a) During the term of this Agreement and subject to and in accordance
with the terms hereof and the standards set forth herein, the Operators shall
provide, at the Owner’s expense as provided herein, or cause to be provided, all
services, utilities, materials, facilities and access necessary to operate the
Purchased Operations, including the services described in more detail in
Exhibit A (together with any other obligations of the Operators hereunder,
the “Services”).
          (b) The Operators shall have day-to-day control over the operation and
maintenance of the Purchased Operations, subject to the limitations and
requirements of this Agreement. As such, the Operators shall, for the Owner’s
account, in the Owner’s name and at the Owner’s expense, in each case subject to
the terms of and in accordance with this Agreement, perform all Services
hereunder (i) in accordance with applicable Laws, (ii) with at least the degree
of care, skill and prudence that they exercised in operating the Operations
during the 12 months immediately preceding the date of this Agreement, (iii) in
accordance with the usual and customary practices in the industry in which the
Operations operate, including the American Waterways Operators Responsible
Carrier Program, (iv) keeping the Vessels, vehicles and equipment and other
assets that are part of the Purchased Operations or necessary or useful to the
provision of Services seaworthy and in good working condition and repair and
(v) to the maximum extent reasonably possible, using those Service Providers who
are most familiar with such Purchased Operations.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, the Operators shall not, without the prior written consent of the
Owner:
          (i) enter into, amend, terminate, waive any term of, or otherwise
taken any action with respect to any customer contracts or agreements relating
to the Purchased Operations (other than performing under the terms of such
contracts or agreements), except in the ordinary course of business consistent
with recent past practice and where the aggregate consideration or liability
(including contingent liabilities) involved does not exceed $500,000;
          (ii) enter into, amend or waive any term of any contract or agreement
to which an Operator is a party or to which any of the Purchased Operations may
be subject and to which any other Operator or any of its Affiliates or any
family member of the Stockholder is also a party;

5



--------------------------------------------------------------------------------



 



          (iii) enter into any instruments or agreements relating to
indebtedness or leases relating to the Purchased Operations;
          (iv) enter into any collective bargaining agreement covering any
Employee who is a Service Provider;
          (v) make any capital expenditures or financial commitments related to
the Purchased Operations in excess of $500,000 during any 12 month period;
          (vi) incur any operating, maintenance or other cost or expense related
to the Purchased Operations (excluding those described in Sections 4(a), (b) and
(d) of Exhibit B) in excess of $500,000 individually;
          (vii) sell, lease, assign, distribute, transfer, mortgage, pledge or
subject to any Lien any owned or leased assets constituting Purchased
Operations, except sales of inventory and obsolete or surplus equipment in the
ordinary and usual course of business, except where the value of such asset does
not exceed $250,000;
          (viii) pay damages occurring as a result of, or settle claims made in
connection with, the Purchased Operations, except as and to the extent permitted
by Section 4 of Exhibit A; or
          (ix) enter into any contract or commitment to do or cause to be done
any of the foregoing.
          (d) If the Operators fail to provide any of the Services in accordance
with the standards set forth in Section 2.1(b) in the Owner’s reasonable
judgment, the Owner may elect to arrange for alternative providers of such
Services and will provide the Operators with reasonable Notice of such election.
Upon providing such Notice, the Owner may deduct any costs and expenses billed
by the Cenac Companies in accordance with Section 3.2 for any Services that the
Operators failed to provide in accordance with the standards set forth in
Section 2.1(b) from any payment owed to the Operators under this Agreement.
          (e) Notwithstanding any other provision of this Agreement, in the
event that an Operator becomes aware of an emergency, including a release of
materials requiring reporting to a Governmental Body or requiring an immediate
response in order to comply with applicable Laws or to protect human health or
the environment, affecting the Purchased Operations or any of the Owner’s
assets, properties or business associated therewith, the Operators shall first,
in compliance with the Comprehensive Environmental Response, Compensation and
Liability Act and other applicable Laws, provide any legally required notice to
Governmental Bodies, including notice to the National Response Center of any
reportable release from a vessel as soon as any person in charge of such vessel
has knowledge of such release. The Operators shall perform all release response
obligations required by Law, including compliance with the U.S. Coast Guard tank
vessel response plan regulations for oil, 33 C.F.R. §§ 155.1050 and 155.1052,
regarding equipment and response resource requirements (containment booms, oil
recovery devices and storage capacity for recovery), within the response
timeframes

6



--------------------------------------------------------------------------------



 



required by Law and to protect human health or the environment. As soon as
reasonably possible, but in no event more than six (6) hours after the start of
the emergency, the Operators shall notify the Owner of the emergency and all
information related to the emergency, including any emergency response actions.
Thereafter, the Operators shall provide periodic updates of information related
to the emergency and all emergency response actions, on at least a daily basis.
As soon as reasonably possible after receipt of the Operator’s Notice related to
the emergency and from time to time thereafter, the Owner shall instruct the
Operators as to any additional actions that the Owner desires the Operators to
take in order to address the emergency. Within five (5) days of the start of the
emergency, the Operators shall provide the Owner with a cost estimate of
emergency response actions, and shall thereafter update monthly cost estimates
to reflect any actual or expected emergency expenditures. Within five (5) days
after receipt of such cost estimate, the Owner shall acknowledge receipt of such
cost estimate from the Operators and, in such acknowledgement, shall approve or
disapprove such cost estimate update. The Owner’s acknowledgement shall be
effective when transmitted to the Operators in writing in the manner specified
in Section 10.4. Until the Owner’s acknowledgement becomes effective, the
Operators may incur any expenditure or take any other actions reasonably
necessary under the circumstances to comply with Law or safeguard lives or
property in connection with the response to emergencies affecting the Purchased
Operations or the associated assets, properties or business of the Owner, the
cost of which will be borne by the Owner.
          (f) The Operators shall meet with the Owner from time to time, at the
Owner’s reasonable request, in order to review the operation and maintenance of
the Purchased Operations.
     2.2 Personnel.
          (a) The Stockholder agrees to make himself available to provide
personal services to the Owner as reasonably requested from time to time. In
addition, each of the Cenac Companies shall employ, retain and have supervision
over such Service Providers as such Cenac Company deems reasonably necessary and
appropriate for its performance of Services in accordance with the standards set
forth in Section 2.1(b). All such Service Providers shall have received such
training as is required by applicable Laws. The Cenac Companies shall pay all
expenses incurred in connection with the retention of any Service Providers to
perform the Services, including compensation, consulting or other service fees,
salaries, wages and overhead and administrative expenses charged to or incurred
by the Cenac Companies and, if applicable, social security taxes, workers’
compensation insurance, retirement and insurance benefits, incentives, bonuses
and other similar expenses. The Cenac Companies shall comply with all Laws
relating to the employment or retention of Service Providers, including Laws
relating to withholding of Taxes, employment discrimination, fair labor
standards and the Cenac Company Plans. Each of the Cenac Companies represents
and warrants that (i) no Employee is covered by the terms of a collective
bargaining agreement with any union organization and (ii) each such Cenac
Company has all necessary contractual rights to secure the services of the
individuals and entities reasonably necessary to perform the Services.
          (b) The Cenac Companies shall provide as soon as reasonably
practicable to the Owner a complete list, as of the date hereof, of all Service
Providers, listing the individual’s status, title or position held, base salary,
any commissions or other compensation

7



--------------------------------------------------------------------------------



 



paid or payable, all employee benefits received by such Service Provider and any
other terms of any oral or written agreement (including a copy of any such
written agreement) with either of the Cenac Companies or any of their respective
Affiliates. Such list shall be updated from time to time as requested by the
Owner on reasonable Notice. The Owner may direct that either of the Cenac
Companies terminate its use of any Service Provider to provide any of the
Services by providing the Operators with written Notice.
          (c) This Agreement does not and shall not be construed to establish an
employment relationship between the Owner (or its Affiliates) and any Service
Provider. Unless and until otherwise determined by the Owner, the Employees
shall not transfer to or otherwise be employed by the Owner (or its Affiliates),
but shall be retained in the employ of the applicable Cenac Company. No Service
Provider is a party to this Agreement, nor shall any Operator or such Service
Provider be entitled to assert that such Service Provider has become an employee
of the Owner or its Affiliates through or in connection with the rendering of
Services in accordance with this Agreement.
          (d) Notwithstanding the foregoing, the Owner, in its sole discretion,
may hire any Person (including any Service Provider) to serve as an employee of
the Owner or its Affiliates or, if applicable, an independent contractor of the
Owner or its Affiliates. The Operators shall cooperate with the Owner and its
Affiliates in providing access to Service Providers, on reasonable Notice, for
purposes of interviewing and other pre-application screening as the Owner may
reasonably request. Each of the Operators shall not, directly or indirectly,
either for itself or any other Person, discourage any Service Provider from
agreeing to a direct employment or engagement with the Owner or its Affiliates
or otherwise interfere with any efforts by the Owner or its Affiliates to hire
or engage any Service Provider directly.
          (e) Any notice required under the Federal Workers Adjustment and
Retraining Notification Act (“WARN Act”) that is, has been or shall be required
of the Cenac Companies to their Employees or former employees by reason of its
obligations under the WARN Act resulting from the transactions contemplated by
the Purchase Agreement (including this Agreement) or any subsequent mass layoff
or plant closing during the term of this Agreement has been or shall be given by
the Cenac Companies. The Cenac Companies shall be solely responsible for any
severance or other costs associated with the termination of the employment or
engagement of any Service Provider.
          (f) The Owner and the Operators agree that the Owner is a statutory
employer of the Employees solely for purposes of La. Rev. Stat. 23:1061 and not
for any other purpose whatsoever. Irrespective of the Owner’s status as a
statutory employer or special employer (as defined in La. Rev. Stat. 23:1031(C))
of the Employees, the Cenac Companies shall remain primarily responsible for the
payment of Louisiana Workers’ Compensation benefits to the Employees and shall
not be entitled to seek contribution for any such payments from the Owner or any
of its Affiliates. Further, the Cenac Companies agree to protect, defend,
indemnify and hold harmless the Owner Indemnified Parties from any and all
claims for compensation benefits by the Employees against any of the Owner
Indemnified Parties and hereby waives any right of the Cenac Companies’ insurers
to seek reimbursement of any compensation benefits owed or paid.

8



--------------------------------------------------------------------------------



 



     2.3 Employee benefit plans.
          (a) Schedule 2.3 contains a complete list of each Cenac Company Plan.
          (b) The Cenac Companies have made available to the Owner a true and
correct copy (or, with respect to any unwritten arrangement, an accurate written
description) of each Cenac Company Plan and, to the extent applicable, copies of
any related trusts, insurance policies, amendments, third-party administration
contracts, the most recent summary plan description, summary of material
modifications, favorable determination letters, actuarial reports, FAS-106
reports and the three most recently filed Form 5500 annual reports filed with
the Internal Revenue Service and the United States Department of Labor.
          (c) Each Cenac Company Plan intended to be qualified under
Section 401(a) of the Code is and has been so qualified. Each Cenac Company Plan
is and has been operated and administered in material compliance with its terms
and the provisions of all applicable laws, rules and regulations, including
ERISA and the Code. There are no pending actions, suits or claims against any
Cenac Company Plan other than routine claims for benefits, qualified domestic
relations orders and medical child support orders. The Cenac Companies and each
ERISA Affiliate have made any and all required contributions to the Cenac
Company Plans and have satisfied any and all taxes or other obligations related
to employees of the Cenac Companies and the Cenac Company Plans as of the date
of this Agreement and the transactions contemplated by this Agreement will not,
either alone or in combination with any other event, result in the Owner having
any liability under or related to any Cenac Company Plan. There have been no
“prohibited transactions” (as described in Section 406 of ERISA or Section 4975
of the Code) with respect to any of the relevant Cenac Company Plans.
          (d) Each Cenac Company Plan or compensation arrangement that is a
nonqualified deferred compensation plan subject to Section 409A of the Code has
been operated and administered in compliance with Section 409A of the Code from
the period beginning January 1, 2005 to the date hereof.
          (e) Neither the execution nor the delivery of the Purchase Agreement
or this Agreement nor the consummation of the transactions contemplated thereby
or hereby will (either alone or in conjunction with any other event): (i) result
in any payment (including severance, unemployment compensation, parachute
payments or otherwise) becoming due to any employee of either of the Cenac
Companies or any ERISA Affiliate; (ii) significantly increase any benefits
otherwise payable under any Cenac Company Plan; or (iii) result in any
acceleration of the time of payment, funding or vesting of any material benefit
to the employees of either of the Cenac Companies or any ERISA Affiliate.
          (f) The Cenac Companies have provided for and will provide for the
full and complete satisfaction of any and all liabilities of any kind whatsoever
that the Cenac Companies may have or may hereafter incur with respect to any
Service Provider, including all liabilities under any Cenac Company Plan.

9



--------------------------------------------------------------------------------



 



     2.4 Property. All property (including intangible and intellectual
property), equipment, material and technology acquired by an Operator hereunder
with Owner funds shall be the property of the Owner; provided, however, that,
during the term of this Agreement, the Operators shall have access to and right
of use of such Owner-owned property in order to provide Services hereunder; and
provided, further, that all evidences of title, books, records, manuals and
other similar information respecting such property (including the Purchased
Operations) shall be delivered to the Owner upon termination of this Agreement.
Any property provided by the Operators or acquired with the Operators’ funds
shall remain the property of the Operators.
     2.5 Citizenship. Each of the Cenac Companies is a citizen of the United
States within the meaning of Section 50501 of Title 46 of the United States Code
for the purpose of operating vessels in the coastwise trade of the United States
and shall remain such a citizen during the term of this Agreement.
     2.6 Effective Date. The obligation of the Operators to provide the
Services, and the obligation of the Owner to pay the Operators for the costs of
providing the Services, shall commence on the Closing Date.
ARTICLE III
COMPENSATION
     3.1 Payment of Fees and Costs. The Cenac Companies shall be paid the
Service Fee by the Owner and shall be reimbursed or paid by the Owner for all
Direct Costs and Overhead Costs incurred by the Operators in connection with the
performance of the Services at the rates and in the manner set forth in the
Accounting Procedures. The Cenac Companies shall keep a full and complete
account of all costs and expenses incurred in connection with the performance of
the Services in the manner set forth in the Accounting Procedures. The Owner
shall have no responsibility for, and shall not reimburse or pay: (i) any Direct
Costs or Overhead Costs related to services performed by a Service Provider for
any period prior to the Closing Date, including bonuses paid to Service
Providers during the term of this Agreement that relate all or in part to
services provided prior to the Closing Date; or (ii) any costs, expenses,
liabilities, obligations, expenditures or other amounts incurred or made in
violation of this Agreement or for which any Operator is liable or responsible
pursuant to this Agreement or the Purchase Agreement.
     3.2 Billing and Payment. The Cenac Companies shall submit monthly invoices
to the Owner including itemized statements setting forth, in reasonable detail,
the Service Fee and the Direct Costs and related Overhead Costs incurred or paid
by the Operators in providing the Services for the preceding calendar month. The
Cenac Companies shall provide to the Owner, at the Owner’s reasonable request,
appropriate documentation supporting the incurrence of Direct Costs and related
Overhead Costs, including receipts, time sheets and similar documentation. The
Owner agrees to pay the Cenac Companies such Service Fee, Direct Costs and
Overhead Costs within ten (10) days of its receipt of each such monthly invoice.
The Cenac Companies and the Owner may arrange on mutually acceptable terms for
the payment by the Owner of Direct Costs on an “as incurred” basis, and the
invoice for any month in which such payments have been made need not include
such payments (or, if included, shall reflect

10



--------------------------------------------------------------------------------



 



such payments as credits to the Direct Costs otherwise due). In no event shall
the Owner directly pay or be deemed to have directly paid any Direct Costs
provided for in Section 4(a), 4(b) or 4(d) of Exhibit B, it being agreed and
acknowledged that the Owner’s sole responsibility hereunder with respect to any
such costs is to reimburse the Cenac Companies for such costs incurred by them,
to the extent provided herein.
     3.3 Billing Disputes. Should there be a dispute as to the propriety or
accuracy of any invoiced amounts, the Owner shall pay all undisputed amounts
shown on each invoice, but shall be entitled to withhold payment of any amount
in dispute and shall promptly notify the Operators of such disputed amount. The
Operators shall provide the Owner with records relating to the disputed amounts
so as to enable the parties to resolve the dispute.
ARTICLE IV
COVENANT AGAINST COMPETITION
     4.1 As an essential consideration for the obligations of the Owner under
this Agreement, each of the Operators hereby agrees and covenants that, for a
period commencing on the date of this Agreement and ending on the second
anniversary of the respective dates of the last work performed hereunder:
          (a) within the Restricted Territory, each of the Operators shall not,
directly or indirectly, whether as principal, agent, employee, shareholder or
other equity holder (other than a holding of shares listed on a United States
stock exchange or automated quotation system that does not exceed five percent
of the outstanding shares so listed), owner, investor, partner or otherwise,
individually or in association with any other Person: (A) carry on or engage in
any manner in the Restricted Business, (B) solicit customers of the Restricted
Business, (C) become the employee of, or otherwise render services on behalf of,
any Person that carries on or engages in a business similar to the Restricted
Business or (D) induce or attempt to induce any customer, supplier, licensee or
business relation of the Owner or any of its Affiliates to cease doing business
with the Owner or any of its Affiliates, or in any way interfere with the
relationship between any customer, supplier, licensee or business relation of
the Owner or any of its Affiliates with the Owner or any of its Affiliates,
provided that this Section 4.1(a) shall not prohibit Stockholder’s equity
ownership in Horizon Maritime for so long as the Asphalt Business Limitation is
satisfied; and
          (b) each of the Operators shall not, directly or indirectly, either
for himself or any other Person, (A) solicit or induce or attempt to solicit or
induce any employee of or independent contractor providing services to the Owner
or any of its Affiliates to leave the employ of or to cease providing services
to the Owner or any of its Affiliates, (B) in any way interfere with the
relationship between the Owner or any of its Affiliates and any employee of or
independent contractor providing services to the Owner or any of its Affiliates
or (C) employ, or otherwise engage as an employee, independent contractor or
otherwise, any employee of the Owner or any of its Affiliates or any independent
contractor of Owner or any of its Affiliates who had been an employee of any
Operator or its Affiliates.
     4.2 Any dispute, controversy or claim arising out of or in connection with
this Article IV, including the alleged breach of Section 4.1 or a challenge to
its validity or

11



--------------------------------------------------------------------------------



 



enforceability, shall be settled exclusively by final and binding arbitration in
Tarrant County, Texas, administered by the American Arbitration Association
(“AAA”) in accordance with the Commercial Arbitration Rules of the AAA;
provided, however, that nothing herein is or shall be deemed to preclude Buyer’s
resort to the interim relief prescribed in Section 4.3, below. The arbitrator(s)
shall be selected by mutual agreement of the parties, if possible. If the
parties fail to reach agreement upon appointment of arbitrator(s) within thirty
days following receipt by one party of the other party’s Notice of desire to
arbitrate, the arbitrator(s) shall be selected from a panel or panels of persons
submitted by the AAA. The selection process shall be that which is set forth in
the AAA Commercial Arbitration Rules then prevailing, except that, if the
parties fail to select arbitrator(s) from one or more panels, AAA shall not have
the power to make appointment(s) but shall continue to submit additional panels
until arbitrator(s) have been selected. The jurisdiction of the arbitrator(s)
and the arbitrability of any claim, defense, issue or objection raised by any
party shall be decided by the arbitrator(s) in the first instance. Judgment on
the award entered by the arbitrator(s) may be entered by any court having
jurisdiction thereof. All aspects of the arbitration and matters subject thereto
shall remain confidential. The parties will each bear their own attorneys’ fees
and costs in connection with any dispute or controversy, except as provided in
Section 4.3, below.
     4.3 In the event of a breach or threatened breach by any of the Operators
of any of the provisions of this Article IV, the Owner shall have the right to
seek interim relief from AAA pursuant to the Optional Rules for Emergency
Measures of Protection contained in the Commercial Arbitration Rules of the AAA
(including the arbitrator selection procedures provided for in such Optional
Rules for Emergency Measures of Protection, which shall govern the selection of
arbitrator(s) for purposes of this Section 4.3) or from a court of competent
jurisdiction. The Operators acknowledge that the Owner will suffer irreparable
damage or injury not fully compensable by money damages, or the exact amount of
which may be impossible to ascertain, and therefore will not have an adequate
legal remedy. Accordingly, the Owner will be entitled to obtain any interim
relief necessary or appropriate to prevent or curtail any such breach,
threatened or actual, without the necessity of posting security or showing any
actual damages or irreparable injury. Such interim relief may include, but is
not limited to, (i) temporary or permanent injunctive relief for the enforcement
of this Article IV, (ii) a decree for the specific performance of this
Article IV or (iii) the Owner’s reasonable attorneys’ fees, costs and expenses
related to such interim relief; provided, however, that the Owner agrees to pay
for any Operator’s reasonable attorneys’ fees, costs and expenses related to
interim relief sought by the Owner in the event that the Operators prevail and
no such interim relief is granted. Such interim relief is in addition to any
other rights the Owner may have, including the right to seek damages.
     4.4 The Owner and each of the Operators hereby agree that this Article IV
is a material and substantial part of the transactions contemplated by this
Agreement. Each of the Operators further agrees and acknowledges that the
covenants in Section 4.1 are reasonable with respect to their duration, scope
and geographical area.
     4.5 The covenants in this Article IV are severable and separate, including
within provisions, subparts or portions thereof, and the unenforceability of any
specific covenant, provision or subpart thereof in this Article IV is not
intended by any party hereto to, and shall not, affect the provisions of any
other covenant in this Article IV. If any arbitrator or panel of

12



--------------------------------------------------------------------------------



 



arbitrators, or any court pursuant to Section 4.3 above, determines that the
terms, scope, time or territorial restrictions set forth in Section 4.1 are
unreasonable as applied to an Operator, the parties hereto acknowledge their
mutual intention and agreement that the offending provisions, subparts or
portions thereof be severed and the remaining provisions and restrictions be
enforced to the fullest extent permitted by law as the arbitrator(s) or court
(pursuant to Section 4.3 above) deems reasonable, and thereby shall be reformed
to that extent. All the covenants, provisions and subparts thereof in this
Article IV are intended by each party hereto to, and shall, be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of any of the Operators against the
Owner, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Owner of any covenant, provision or subpart in
this Article IV. The covenants contained in this Article IV shall not be
affected by any breach of any other provision hereof by any party hereto and
shall not prevent any Operator from rendering the Services to the Owner in
accordance with this Agreement.
ARTICLE V
AUDITS
     On not less than thirty (30) days’ advance written Notice to the Operators,
the Owner or its authorized representative(s) shall have the right during
regular business hours to audit all books and records of the Operators relating
to the performance by the Operators of the obligations hereunder. The Operators
acknowledge and agree to cooperate with the Owner’s audit of such books and
records for any reason relating to any Operator’s performance under this
Agreement, including the Owner’s investigation of the accuracy of amounts
billed, demanded or paid hereunder for Services and the Operator’s compliance
with all Environmental Laws, other applicable Laws, safety policies and
practices. All audits shall be completed in a reasonable time frame not to
exceed ninety (90) days per audit. The Owner shall have two (2) years after the
termination of this Agreement during which to conduct an audit of the Operators’
books and records relating to the performance by the Operators of the
obligations hereunder, and any claim arising out of or based in whole or in part
on the information produced or obtained by the performance of any such audit
must be made, if at all, within such two-year period. The audit rights set forth
herein shall survive termination of this Agreement. In addition, the Operators
shall promptly provide information from or access to its books and records that
the Owner or any of its Affiliates request in connection with the preparation,
audit or performance of any procedures with respect to the financial statements
of the Owner or its Affiliates and shall cooperate with the Owner in the
implementation of internal controls, recordkeeping and other systems, practices
or policies required by Law (including the Sarbanes-Oxley Act of 2002) and GAAP
with respect to the Purchased Operations.
ARTICLE VI
RELATIONSHIP OF THE PARTIES
     6.1 General Principles Regarding Relationship of the Parties.
          (a) The Owner shall have the right (but shall not have any obligation
hereunder) to monitor, consult with and make suggestions to the Operators in
connection with the performance of their obligations under this Agreement,
provided that in no event shall the

13



--------------------------------------------------------------------------------



 



Owner direct or control the Operators or the Service Providers in connection
therewith. The parties agree that the Operators shall be independent contractors
with respect to their relationship to the Owner under this Agreement. By virtue
of entering into this Agreement and/or performing the Services (including
performance by use of Service Providers), the Operators shall not be deemed to
be, nor shall the Operators or the Service Providers represent or hold
themselves out as, agents or attorneys-in-fact of the Owner or any of its
Affiliates except as expressly provided for in this Agreement. This Agreement
does not create a partnership or joint venture between any of the parties
hereto.
          (b) Neither this Agreement nor the performance by any of the parties
of their respective obligations hereunder shall operate to convey, license or
otherwise transfer from one party to another any (i) trade secrets or,
(ii) except as expressly provided otherwise, patent, know-how or other
intellectual property rights.
ARTICLE VII
INDEMNIFICATION
     7.1 Indemnity by the Cenac Companies. Each of the Cenac Companies, jointly
and severally, agrees to indemnify each Owner Indemnified Party against, and
hold each Owner Indemnified Party harmless from and against, any and all claims,
actions, causes of action, proceedings, arbitrations, losses, damages,
liabilities, judgments, fines, amounts, penalties, assessments and expenses
(including reasonable attorneys’ fees and costs of investigation and defense)
(the “Indemnified Amounts”) asserted by a Third Party or sustained or incurred
by such Owner Indemnified Party with respect to a Third Party that arise from,
are based on or relate or otherwise are attributable to (i) the gross negligence
or willful misconduct of any Operator (or any Service Provider, agent of any
Operator or other Person performing obligations of an Operator hereunder) in the
performance or nonperformance of the Services or (ii) any alleged violation or
violation by any Operator (or any Service Provider, agent of an Operator or
other Person performing obligations of an Operator hereunder) of (A) any Laws
related to the employment of labor, including Laws relating to withholding of
Taxes, employee benefits, employment discrimination, harassment and retaliation
or wages, hours or other fair labor standards or (B) the terms of the Cenac
Company Plans; provided that the Cenac Companies shall not be obligated to
indemnify the Owner Indemnified Parties to the extent that such Indemnified
Amounts relate to a breach by Owner of this Agreement.
     7.2 Indemnity by the Owner. The Owner shall indemnify each Operator
Indemnified Party against, and hold each Operator Indemnified Party harmless
from and against, any and all Indemnified Amounts asserted by a Third Party or
sustained or incurred by such Operator Indemnified Party with respect to a Third
Party that arise from, are based on or relate or otherwise are attributable to
the performance or nonperformance of the Services, in each case except to the
extent such Indemnified Amount relates to (i) a matter for which indemnification
would be provided under Section 7.1 or (ii) a breach by any Operator of this
Agreement.
     7.3 General Provisions.

14



--------------------------------------------------------------------------------



 



          (a) All claims for indemnification hereunder shall be asserted and
resolved subject to and in accordance with the provisions of Section 7.5 of the
Purchase Agreement.
          (b) In no event shall the Owner or any Operator be liable under this
Article VII or otherwise in respect of this Agreement for exemplary, special,
punitive, indirect, remote, speculative or consequential damages except to the
extent an Owner Indemnified Party (in the case of liabilities of an Operator
hereunder) or an Operator Indemnified Party (in the case of liabilities of the
Owner hereunder) suffer such damages to a Third Party. The indemnification
provisions in this Article VII shall be enforceable regardless of whether any
Person (including the Person from whom indemnification is sought) alleges or
proves the sole, concurrent, contributory or comparative negligence of the
Person seeking indemnification or the sole or concurrent strict liability
imposed upon the Person seeking indemnification.
          (c) Any indemnification payment hereunder shall be net of any third
party insurance proceeds received by the Indemnified Party and the amount of
indemnification payable under this Agreement shall not include the amount of any
third party insurance proceeds actually recovered by the Indemnified Party with
respect to a liability. If the amount to be netted hereunder from any payment by
the Indemnifying Party is determined after the Indemnifying Party has already
paid any amount required to be paid pursuant to this Agreement, the Indemnified
Party shall repay to the Indemnifying Party, promptly after such determination,
any amount that the Indemnifying Party would not have had to pay pursuant to
this Agreement had such determination been made at the time of such payment.
          (d) Nothing in this Agreement shall be construed to supersede or limit
the indemnification rights and obligations in the Purchase Agreement.
ARTICLE VIII
INSURANCE
     8.1 Interim Insurance. Each Cenac Company represents, warrants and agrees
that (i) no insurance policy relating to the Purchased Operations or any Service
Provider has, within the past six months, terminated or otherwise experienced
any lapse in coverage, (ii) the Owner and its Affiliates are, as of the date
hereof, named insureds under the Cenac Marine Policies, (iii) the Cenac Employer
Policies include, as of the date hereof, “Alternate Employer” and “Borrowed
Servant” endorsements in favor of the Owner and its Affiliates and (iv) that the
Cenac Companies have and will waive and require the insurers under the Existing
Cenac Policies to waive any right of subrogation or recovery against the Owner
and its Affiliates. The Cenac Companies agree to carry or maintain or cause to
be carried or maintained the Existing Cenac Policies (naming Owner and its
Affiliates as insureds or alternate employer(s) or borrowed servant(s) and
waiving subrogation as provided in the preceding sentence) until the expiration
of the Interim Period. Material changes or cancellations of any Existing Cenac
Policies during the Interim Period will be effective only after notice is
received by the Cenac Companies from the applicable insurance company at least
thirty (30) days in advance of any such change or cancellation, and the Cenac
Companies agree to notify the Owner of any such change or

15



--------------------------------------------------------------------------------



 



cancellation within three (3) business days of the Cenac Companies’ receipt of
notice from the applicable insurer. The insurance provided for in this
Section 8.1 shall be primary insurance, and any other insurance maintained or
caused to be maintained by the Owner or its Affiliates shall be excess and not
contributory with such insurance. This Section 8.1 shall not be construed as a
limitation on Owner’s ability to carry or maintain or cause to be carried or
maintained during the Interim Period automobile liability or other insurance
covering liabilities arising out of its ownership of the Purchased Operations or
the Services performed by the Operators for the Owner under this Agreement.
     8.2 The Owner’s Insurance Requirements.
          (a) From the expiration of and after the Interim Period, throughout
the remainder of the term of this Agreement, the Owner will carry or maintain or
cause to be carried or maintained, at a minimum, the following insurance
coverages:
          (i) general liability insurance with limits of $1,000,000 combined
single limit per occurrence covering liabilities arising out of the Services
performed by the Operators for the Owner under this Agreement;
          (ii) automobile liability insurance with limits of $1,000,000 combined
single limit per accident/occurrence for bodily/personal injury and property
damage, including coverage for all owned, hired and non-owned vehicles or
automotive equipment covering liabilities arising out of the Services performed
by the Operators for the Owner under this Agreement;
          (iii) excess liability limits in the amount of $10,000,000 per
occurrence in excess of the primary liability limits above;
          (iv) protection and indemnity insurance (Form SP 23 or equivalent) on
the Vessels and general liability insurance for the Purchased Operations with an
overall limit of $200,000,000 per occurrence, including coverage for marine
crew, pollution liability, removal of wreck, collision and tower’s liability,
cargo legal liability, third-party bodily injury and property damage liability,
including contractual liability coverage; and
          (v) hull and machinery insurance (Form American Institute Hull Clauses
or American Institute Tug Form where applicable or equivalent) on the Vessels
for values and amounts as deemed prudent by the Owner.
The insurance provided for in this Section 8.2(a) shall be primary insurance and
any other insurance maintained or caused to be maintained by the Operators or
their respective Affiliates shall be excess and not contributory with such
insurance. All such insurance policies shall be placed with insurers maintaining
a minimum rating of A– by the A.M. Best Company or equivalent. The Owner may
elect any level of retention, co-insurance or self-insurance deemed prudent and
reasonable by the Owner.
          (b) With respect to each of the policies described in Section 8.2(a)
above, the Owner shall waive and require its insurers to waive any right of
subrogation or

16



--------------------------------------------------------------------------------



 



recovery against each Operator. With respect to each of the policies described
(x) in Sections 8.2(a)(i), (ii) and (iii) above, each Operator shall be named as
an additional insured in respect of the Services and the other rights and
obligations provided for hereunder and (y) in Sections 8.2(a)(iv) and (v) above,
each Operator shall be named as an insured in respect of the Services and the
other rights and obligations provided for hereunder.
          (c) Non-renewal, material change or cancellation of policies described
in Section 8.2(a) above will be effective only after written notice is received
by the Owner from the applicable insurance company at least thirty (30) days in
advance of any such non-renewal, change or cancellation, and the Owner shall
notify Cenac Towing of any such non-renewal, change or cancellation within three
(3) business days of the Owner’s receipt of such notice from the applicable
insurer.
          (d) The Owner will deliver to the Operators certificates of insurance
upon request.
     8.3 The Cenac Companies’ Insurance Requirements.
          (a) From the expiration of and after the Interim Period, throughout
the remainder of the term of this Agreement, the Cenac Companies will carry or
maintain or cause to be carried or maintained, at a minimum, workers’
compensation insurance with statutory limits in accordance with all applicable
state and federal Laws, and employer’s liability insurance of $1,000,000 per
accident/occurrence, including Maritime Employer’s Liability on non-marine crew
personnel, including U.S. Longshoremen’s and Harbor Worker’s Compensation Act
Liability (including the Outer Continental Shelf Lands Act) for statutory
limits, and including “Alternate Employer” and “Borrowed Servant” endorsements
in favor of the Owner and its Affiliates, covering all employees of the Cenac
Companies and their respective Affiliates performing work in connection with the
Services for the Owner under this Agreement. The insurance provided for in this
Section 8.3(a) shall be primary insurance, and any other insurance maintained or
caused to be maintained by the Owner or its Affiliates shall be excess and not
contributory with such insurance. All such insurance policies shall be placed
with insurers maintaining a minimum rating of A– by the A.M. Best Company or
equivalent.
          (b) With respect to each of the policies described in Section 8.3(a)
above, the Cenac Companies shall waive and require their insurers to waive any
right of subrogation or recovery against the Owner and its Affiliates.
          (c) Non-renewal, material change or cancellation of policies described
in Section 8.3(a) above will be effective only after written notice is received
by the Cenac Companies from the applicable insurance company thirty (30) days in
advance of any such non-renewal, change or cancellation, and the Cenac Companies
shall notify the Owner of any such non-renewal, change or cancellation within
three (3) business days of the Cenac Companies’ receipt of such notice from the
applicable insurer.
          (d) The Cenac Companies will deliver to the Owner certificates of
insurance upon request.

17



--------------------------------------------------------------------------------



 



     8.4 Contractors. The Cenac Companies shall use reasonable efforts to
require reasonable indemnification and insurance protection from contractors
performing Services for the Owner to protect the Owner and its Affiliates and
the Cenac Companies. All policies of insurance carried or maintained by any
contractor or subcontractor performing Services shall name the Owner and its
Affiliates and the Cenac Companies as additional insureds and such policies
shall be required to be primary to and non-contributory with any other insurance
carried or maintained by the Owner or its Affiliates or the Cenac Companies.
     8.5 Liability. The limits set forth in Sections 8.2(a) and 8.3(a) shall not
be construed to limit the Owner’s or the Cenac Companies’ liability,
respectively. The Operators acknowledge that the Excluded Liabilities include
any liability or obligation arising out of or relating to the Existing Cenac
Policies prior to the Closing.
     8.6 Costs and Reimbursement; Handling of Claims. All of the Owner’s costs
with respect to insurance required by Section 8.2, including deductible amounts
and premiums, will be borne by the Owner. The Cenac Companies’ costs with
respect to insurance required by Sections 8.1 and 8.3, including deductible
amounts and premiums, shall be reimbursed or paid by the Owner in accordance
with and to the extent provided in the Accounting Procedures. The Operators and
the Owner agree promptly to perform all necessary functions to assert claims
pursuant to the respective policies provided for in this Article VIII, including
providing all necessary documentation to the applicable insurers during the
claims process and informing the other party of the status of any claims
involving such other party upon the reasonable request of such other party.
ARTICLE IX
TERM AND TERMINATION
     9.1 Term. This Agreement shall be in effect from the Closing Date and shall
thereafter continue until termination as of the second anniversary of the
Closing Date unless sooner terminated in accordance with Section 9.2 or
Section 9.3 below.
     9.2 Termination or Reduction of Services by the Owner.
          (a) The Owner shall have the right to terminate this Agreement in its
entirety upon the delivery of not less than ninety (90) days prior Notice to the
Operators, which Notice may be given for any reason.
          (b) Notwithstanding the termination set forth in Section 9.2(a) above,
the Owner shall have the right to notify the Operators at any time, and from
time to time, of its desire to discontinue some (but less than all) of the
Services (including Services respecting particular Purchased Operations) and, in
such event, the parties shall take those steps necessary to effect such
discontinuance at the earliest practicable date consistent with the standard set
forth in Section 2.1(b) hereof, it being further agreed that the right of the
Cenac Companies to any Direct Costs relating to the provision of such Services
shall terminate effective on the date that the Operators cease to be required to
perform such Services.
     9.3 Termination by the Operators. The Operators shall have the right to
terminate this Agreement (i) should the Owner fail to pay any amounts owing to
the Operators

18



--------------------------------------------------------------------------------



 



hereunder (unless such amounts are the subject of a Notice of dispute in
accordance with Section 3.3, pending which no such failure shall be deemed to
have occurred for purposes of this Section 9.3) or otherwise materially fail to
fulfill its obligations hereunder, in either case if the Owner has not cured
such failure within 90 days after Notice from the Operators thereof, (ii) should
the Partnership fail to make the Price Protection Payment to the extent required
by Section 1.6 of the Purchase Agreement (unless such payment is the subject of
a good faith dispute by the Partnership, pending which no such failure shall be
deemed to have occurred for purposes of this Section 9.3), if such failure has
not been cured within 30 days after Notice from the Operators thereof or
(iii) on or after the applicable Insurance Cancellation Date, if (A) the Owner
has failed to provide the insurance coverage required by Section 8.2(a)(iv),
(B) such failure has not been cured (either by reinstatement of comparable
insurance or placement of a bond or other similar form of assurance for loss)
prior to the Insurance Cancellation Date and (C) such failure did not result
from the action or inaction of any Operator or Service Provider.
     9.4 Effect of Termination. The termination of this Agreement shall not
relieve any party of its indemnity obligations under Article VII or its
obligations to pay any amounts of money due and accrued hereunder prior to such
termination. Upon termination, the Operators shall promptly deliver to the Owner
possession and control of the Purchased Operations (including books and records)
and any assets of the Owner related thereto or to the Owner’s businesses that
are in the possession or under the control of the Operators in such manner and
at such locations as the Owner may reasonably specify. In connection with the
termination of this Agreement or any Services hereunder, the Operators shall use
reasonable efforts to obtain any approvals or consents from or assist in any
filings with Governmental Bodies or other Persons that may be required by Law or
necessary or appropriate in the reasonable discretion of the Owner for the
operation of the Purchased Operation by the Owner.
ARTICLE X
MISCELLANEOUS
     10.1 Dispute Resolution.
          (a) If a dispute, controversy or claim arises between the parties
relating to the interpretation or performance of this Agreement or the grounds
for the termination hereof (“Dispute”), appropriate senior executives of the
Owner and the Operators who shall have the authority to resolve the matter shall
meet to attempt in good faith to negotiate a resolution of the Dispute prior to
pursuing other available remedies. The initial meeting between the appropriate
senior executives, which shall be held within 10 business days of Notice to the
other party of the Dispute in Houston, Texas or such other place as the parties
may mutually agree, shall be referred to herein as the “Dispute Resolution
Commencement Date.” Discussions and correspondence relating to attempted
resolution of such Dispute shall be treated as confidential information
developed for the purpose of settlement and shall be exempt from discovery or
production and shall not be admissible. If the senior executives are unable to
resolve the Dispute within 30 days from the Dispute Resolution Commencement
Date, and any of the parties wishes to pursue such Dispute, then the Dispute
shall be mediated by a mutually acceptable mediator within 30 days after written
notice by one party to the other demanding non-binding mediation. No party may
unreasonably withhold consent to the selection of a mediator. The mediation
shall be held in Houston, Texas or at such other place as the parties may
mutually agree. The Owner,

19



--------------------------------------------------------------------------------



 



on one hand, and the Operators, on the other hand, shall share the costs of the
mediation equally, except that each party shall bear its own costs and expenses,
including attorney’s fees, witness fees, travel expenses, and preparation costs.
          (b) A party may seek relief from a court of competent jurisdiction
with respect to a Dispute if the parties are unable to resolve such Dispute
pursuant to the provisions of Section 10.1(a) above, provided that any Dispute
regarding any claim where interim relief from a court of competent jurisdiction
is sought to prevent serious and irreparable injury to one of the parties or to
others is not required to be negotiated or mediated prior to seeking relief from
such a court, and provided further that Disputes arising out of or in connection
with Article IV are not subject to this Section 10.1 and shall be resolved
pursuant to the provisions of Article IV.
     10.2 Entire Agreement. This Agreement, including all schedules and exhibits
hereto, constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Agreement may not be modified, amended or terminated
except by a written instrument specifically referring to this Agreement signed
by all the parties hereto.
     10.3 Waivers and Consents. All waivers and consents given hereunder shall
be in writing. No waiver by any party hereto of any breach or anticipated breach
of any provision hereof by any other party shall be deemed a waiver of any other
contemporaneous, preceding or succeeding breach or anticipated breach, whether
or not similar. Except as provided in this Agreement, no action taken pursuant
to this Agreement, including any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any provisions of this Agreement.
     10.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been received only if and when
(a) personally delivered, (b) on the third day after mailing, by United States
mail, first class, postage prepaid or by certified mail return receipt
requested, addressed in each case as follows (or to such other address as may be
specified by like notice) or (c) received by facsimile at the facsimile number
listed below:
     If to the Owner, to:
TEPPCO Marine Services, LLC
1100 Louisiana Street, 16th Floor
Houston, Texas 77002
Attn:      President
Fax:      (713) 381-3957
with a copy to:
TEPPCO Partners, L.P.
1100 Louisiana Street, 16th Floor
Houston, Texas 77002
Attn:      General Counsel
Fax:       (713) 381-3957

20



--------------------------------------------------------------------------------



 



     If to any of the Operators, to:
Cenac Towing Co., Inc.
141 Bayou Dularge Road
Houma, LA 70363
-or-
P.O. Box 2617
Houma, LA 70361
Attn:      Arlen B. Cenac, Jr.
Fax:       (985) 223-1350
with a copy to:
Duval, Funderburk, Sundbery, Lovell & Watkins P.C.
101 Wilson Avenue
Houma, LA 70364-3137
Attn:       C. Berwick Duval, II
Fax:       (985) 851-1490
     10.5 Assignments, Successors and No Third-Party Rights. No party may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other parties, except that the Owner
may assign any of its rights and delegate any of its obligations under this
Agreement to another subsidiary of the Partnership. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the heirs, executors, administrators, successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee pursuant to this Section 10.5.
     10.6 Limitation of Liability. Nothing in this Agreement shall be construed
to deprive any of the Operators, the Owner or any other entity that satisfies
the requirements of 46 U.S.C. Chapter 305 from claiming the right to limitation
of liability against third parties provided by any applicable Law.
     10.7 Choice of Law. This Agreement shall be governed by the general
maritime laws of the United States, to the extent applicable, and otherwise by
the internal laws of the State of Texas (without regard to the choice of law
provisions thereof).
     10.8 Jurisdiction and Venue. Without limiting the provisions of Section 7.5
of the Purchase Agreement, and subject to the provisions of Article IV and
Section 10.1, the parties hereby consent to personal jurisdiction in any action
brought with respect to this Agreement and the transactions contemplated
hereunder in any federal or state court in Tarrant County, Texas, and the
parties agree that service of process may be accomplished pursuant to
Section 10.4 above. Each party hereto hereby waives its right to trial by jury
in connection with any suit, action or proceeding relating to this Agreement.

21



--------------------------------------------------------------------------------



 



     10.9 Construction; Section Headings; Table of Contents. The language used
in this Agreement shall be deemed to be the language the parties hereto have
chosen to express their mutual intent, and no rule of strict construction will
be applied against any party hereto. The Section headings and any table of
contents contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.
     10.10 Severability. Any term or provision (or subpart or portion thereof)
of this Agreement which is invalid or unenforceable in any jurisdiction shall,
as to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision (or subpart or portion thereof) of this Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.
     10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     10.12 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     10.13 Specific Performance. The Operators acknowledge that money damages
alone shall not adequately compensate the Owner in the event of a breach of this
Agreement. Therefore, the Operators agree that, in addition to all remedies
available at law, in equity or under this Agreement, the Owner shall be entitled
to injunctive relief for the enforcement of this Agreement.
     10.14 Force Majeure.
          (a) Neither party shall be liable to the other party for its failure
or delay in performing its obligations hereunder (other than its obligation to
pay money) due to any contingency beyond such party’s control including acts of
God, fires, floods, wars, acts of war, sabotage, terrorism, accidents, good
faith compliance with applicable Laws or any other similar contingency.
          (b) The party affected by force majeure will give prompt written
Notice to the other party of the nature and probable duration of the force
majeure situation as well as of the termination of such force majeure situation.
The party affected by force majeure will diligently use all reasonable efforts
to remove the force majeure event as promptly as possible. A force majeure
affecting the performance hereunder by either party shall not relieve such party
of liability in the event of its concurring negligence or in the event that it
fails to comply with the immediately preceding sentence to remove such event.
* * * Remainder of page intentionally left blank * * *

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed effective as of
the date first written above.

                  TEPPCO MARINE SERVICES, LLC    
 
           
 
  By:        /s/ William G. Manias
 
William G. Manias    
 
      Vice President and Chief Financial Officer    
 
                CENAC TOWING CO., INC.    
 
           
 
  By:        /s/ Arlen B. Cenac, Jr.    
 
           
 
      Arlen B. Cenac, Jr.    
 
      President    
 
                CENAC OFFSHORE, L.L.C.    
 
           
 
  By:        /s/ Arlen B. Cenac, Jr.    
 
           
 
      Arlen B. Cenac, Jr.    
 
      Managing Member    
 
                     /s/ Arlen B. Cenac, Jr.                   Arlen B. Cenac,
Jr.    

Signature page to TEPPCO-Cenac Transitional Operating Agreement

23



--------------------------------------------------------------------------------



 



Exhibit A
Attached to and made part of
that certain Transitional Operating Agreement
dated February 1, 2008,
by and between the Owner and the Operators.
Services
          1. Operating Services
               (a) Supervising and conducting the day-to-day operation,
maintenance (including preventative maintenance), safety and general efficiency
of the Purchased Operations to ensure the seaworthiness and maintenance
condition of the Purchased Operations in accordance with sound maritime and
operating practices and applicable Law.
               (b) Arranging for, supervising and paying for general and routine
repairs, alterations and maintenance of the Purchased Operations, and
periodically providing the Owner with a description of such repairs, alterations
and maintenance.
               (c) Preparing and retaining appropriate records and logs
associated with operations and maintenance of the Purchased Operations as
required by applicable Law or prudent operating practices, which records and
logs shall be made available to the Owner upon reasonable request.
               (d) Purchasing the necessary stores, spares, lubricating oil,
supplies and equipment, and periodically providing the Owner with a description
of such stores, spares, lubricating oil, supplies and equipment.
               (e) Appointing such surveyors, supervisors, technical consultants
and other support for the Purchased Operations as may be necessary from time to
time.
               (f) Providing technical and shoreside support for the Purchased
Operations and attending to all other technical matters necessary for the
operation of the Purchased Operations.
               (g) Handling of the Purchased Operations while in ports or
transiting canals either directly or by use of vessel agents.
               (h) Procuring and arranging for port entrance and clearance,
pilots, vessel agents, consular approvals, and other services necessary or
desirable for the management and safe operation of the Purchased Operations.
               (i) Performing all usual and customary duties concerned with the
loading and discharging of cargoes at all ports.

A - 1



--------------------------------------------------------------------------------



 



               (j) Arranging for the prompt dispatch of each of the Vessels from
loading and discharging ports and for transit through canals.
               (k) Paying all ordinary charges incurred in connection with the
management of the Purchased Operations, including all canal tolls, port charges,
any amounts due to any Governmental Body with respect to the crew and all duties
and taxes in respect of cargo or freight (whether levied against a Vessel or the
Owner).
               (l) Assisting in maintaining contacts with Governmental Bodies
and communities and their representatives associated with the Purchased
Operations on behalf of the Owner.
               (m) In such form and on such terms as may be requested by the
Owner, promptly reporting to the Owner each Vessel’s movement, position, arrival
and departure dates, material casualties and damages received or caused by each
Vessel.
               (n) If the Owner requests, providing the Owner with a copy of any
vessel inspection reports, valuations, surveys, insurance claims and other
similar reports prepared by ship brokers, valuators, surveyors, classification
societies and insurers.
               (o) Arranging and paying for any licenses, permits, franchises,
registrations and similar authorizations of any Governmental Body which are
necessary or used in the operation of the Purchased Operations.
               (p) Maintaining registration of the Purchased Operations under
the relevant flag and in accordance with applicable Laws and registration of the
Purchased Operations with the relevant classification society and other
authorities as may be required for obtaining trading, canal, and other marine
certificates.
               (q) Supervising and managing all operations centers relating to
the Purchased Operations.
               (r) Ensuring that the applicable Laws of the flag of the Vessels
and all places where any Vessels trade are satisfied in respect of manning
levels, rank, qualification and certification of the crew.
               (s) Ensuring that all members of the crew are physically and
otherwise capable and fit for the duties for which they are engaged.
               (t) Arranging for all transportation (including repatriation),
board and lodging for the crew as and when required at rates and types of
accommodations as customary in the industry.
               (u) Keeping and maintaining all administrative and financial
records relating to the crew as required by applicable Law and rendering to the
Owner any and all reports when, as and in such form as requested by the Owner.

A - 2



--------------------------------------------------------------------------------



 



               (v) Providing technical services for purposes of trouble-shooting
operational problems, improving facilities and equipment performance, upgrading
or repairing equipment and/or or meeting applicable regulatory or safety
requirements.
          2. Environmental and other Compliance
               (a) Maintaining compliance with all Environmental Laws, all other
applicable Laws, and prudent operating practices in respect of the Purchased
Operations, including conducting environmental investigations and remediation
activities applicable to the Purchased Operations and their operation.
               (b) Implementing safety, health, environmental, training,
emergency response, spill response and other programs in connection with the
operation, maintenance and repair of the Purchased Operations, in each case as
may be required by prudent operating practices or under applicable Law.
               (c) Maintaining cleaning operations for the Purchased Operations,
and undertaking of lawful disposal of wastes generated by such cleanup.
               (d) Making the required incident reports and notifications,
performing release response actions and otherwise maintaining compliance with
the Oil Pollution Act, the Comprehensive Environmental Response, Compensation
and Liability Act and other relevant Environmental Laws.
               (e) Maintaining Vessel Spill Response Plans pursuant to Section
1321(j) of the Clean Water Act.
               (f) Maintaining the requisite level of financial responsibility
required under one of the mechanisms established in 33 C.F.R. § 138.80, filing
any and all required forms, financial statements and affidavits and performing
any and all audits or certifications that may be required by such regulations.
               (g) Not taking any action that would cause the financial
responsibility mechanism referred to in 2.(f) to fail or otherwise become
invalid until such time that responsibility for handling the certificates of
financial responsibility for all of the Purchased Operations has been
transferred to the Owner.
               (h) Transferring required environmental and other Permits from
the Operators to the Owner and vice versa in connection with the provision or
termination of Services.
          3. Administrative Services
               (a) Providing day-to-day supervision, administrative and related
services required in connection with the business and affairs of the Owner in
respect of the Purchased Operations.

A - 3



--------------------------------------------------------------------------------



 



               (b) Maintaining all pertinent books and records relating to the
business and affairs of the Owner in respect of the Purchased Operations.
               (c) Processing accounts incurred by the Owner in connection with
the provision of services using the Purchased Operations.
          4. Third Party Claims
          Subject to Article VII of this Agreement, handling claims and paying
damages up to $10,000 per occurrence occurring as a result of, or settling
claims made in connection with, the Purchased Operations. The Operators shall
promptly notify the Owner in writing whenever it reasonably believes that a
claim may involve payment of more than $10,000 per occurrence, in which event,
the handling of such claims shall remain the responsibility of the Operators,
unless otherwise notified by the Owner; provided, however, that (i) the
Operators shall not settle any such claims or pay any damages in connection
therewith without the prior written consent of the Owner and (ii) in no event
shall the Owner have any responsibility for the resolution of any claims made
under any of the Cenac Company Plans.
          5. Marketing Services
               (a) Engaging in such marketing and promotional activities for the
benefit of the Owner with respect to the Purchased Operations for the purpose of
maintaining and expanding the utilization of the Purchased Operations by
existing and potential customers.
               (b) Maintaining for marketing-related purposes for the benefit of
the Owner such ongoing communications with current and potential customers using
the Purchased Operations, including holding periodic meetings with customers.
          6. Financial Reporting and General Accounting
               (a) Assisting the Owner with year-end financial audits and
quarterly financial reviews performed by the Owner’s independent accountants
with respect to the Purchased Operations.
               (b) In coordination with the Owner, closing the books relating to
the Services monthly, including without limitation preparing manual and
automatic journal entries, inputting journal entries and/or vouchers, preparing,
adjusting and reclassifying journal entries, reviewing and reconciling account
balances and maintaining accounting internal controls in accordance with GAAP
and the Owner’s policies.
               (c) In coordination with the Owner, managing the accounting
policy and procedures documentation process, recommending and implementing
accounting process improvements and assisting the Owner with changes that affect
accounting and financial reporting.

A - 4



--------------------------------------------------------------------------------



 



               (d) Maintaining and validating inventory costs, reconciling
physical inventory to book inventory monthly, processing inventory-related
adjustments and updating posting of additions and uses of inventory.
               (e) Processing employee payroll (including tax filing and
payments, reconciling payroll register to general ledger monthly, and check
distribution) and benefits transactions and expense reports in coordination with
the monthly close process.
               (f) Preparing and delivering the following financial reports and
information relating to the Purchased Operations by the tenth (10th) business
day of the following month along with other information reasonably requested by
the Owner:

  (i)   balance sheet;     (ii)   income statement;     (iii)   trial balances
in electronic format to be agreed upon with the Owner;     (iv)   accounts
receivable aging report;     (v)   accounts payable detail;     (vi)   capital
expenditure detail in format to be agreed upon with the Owner; and     (vii)  
revenue by customer.

               Beginning 90 days after the date hereof, the Operators will
prepare reasonable estimates of the above-referenced financial information by
the seventh (7th) business day of the following month along with other
information reasonably requested by the Owner.
          7. Accounts Receivable and Billing
               (a) Maintaining appropriate records for all customers, performing
billing processes (preparing sales invoices and monthly customer statements as
appropriate), reporting related tax information, processing and reconciling
payments to billings, reconciling accounts to the general ledger monthly and, in
coordination with the Owner, responding to customer account inquiries.
               (b) In cooperation with the Owner, establishing valuation
reserves for bad debts and conducting accounts receivable collection efforts and
credit checks.
          8. IT Services
          Providing the use, support, maintenance (including general
hardware/software troubleshooting, training, license/copyright compliance and
preventative system maintenance), system backup and recoveries, database
management, security administration (including systems procedures and controls
documentation) for any technical systems and services related to the operation
of the Purchased Operations.

A - 5



--------------------------------------------------------------------------------



 



          9. Audits
          Making available all information required for any federal, state or
local regulatory agency audits relating to the Purchased Operations and
cooperating with the Owner in responding to any such audits.
          10. Transition Services
          Providing such services relating to legal, accounting, human
resources, treasury, tax, audit, information technology, finance and financial
reporting, accounts receivable and billing and other services as directed by the
Owner, from time to time, to facilitate and support the transition of the
operation and maintenance of the Purchased Operations from the Operators to the
Owner and the Owner’s designee(s).

A - 6



--------------------------------------------------------------------------------



 



Exhibit B
Attached to and made part of
that certain Transitional Operating Agreement
dated February 1, 2008,
by and between the Owner and the Operators.
Accounting Procedures
          This Exhibit shall govern the accounting procedures with regard to the
billing costs incurred in connection with the performance by the Operators of
the Services pursuant to this Agreement. These Accounting Procedures shall be
effective throughout the term of this Agreement.
          1. General Provisions
               (a) Adjustments: Except as otherwise provided in this Agreement,
the Owner’s payment of any invoices submitted by the Cenac Companies shall not
prejudice the right of the Owner to protest or question the correctness or
appropriateness thereof; provided, however, all invoices and statements rendered
to the Owner under the Agreement shall conclusively be presumed to be true and
correct after twenty (24) months following termination of the Agreement, unless
prior to the end of said twenty-four month period the Owner takes written
exception thereto and makes a claim against the Cenac Companies for adjustment.
               (b) Financial Records: The Cenac Companies shall maintain
accurate books and records in accordance with this Agreement, GAAP and the
prescribed accounting requirements or system of accounts mandated by any
Governmental Body having jurisdiction over either of the Cenac Companies, the
Owner or their respective businesses.
               (c) Accounts Receivable: The Owner or its Affiliate shall
designate one or more bank or other financial institution accounts as operating
accounts for the receipt of payment of accounts and other receivables payable to
the Owner in respect of the Purchased Operations. The Owner or its Affiliates
shall own and control such accounts. The Operators shall cooperate with the
Owner in order to provide customers and other payees with payment instructions
in connection with payments of accounts and other receivables.
               (d) Accounts Payable: The Owner or its Affiliate shall designate
one or more bank or other financial institution accounts as operating accounts
for the payment of certain Direct Costs. The Owner or its Affiliates shall own
such accounts and shall provide the Operators with authority to issue checks and
otherwise make payments therefrom in respect of Direct Costs properly invoiced
or documented for payment or reimbursement, as the case may be.
          2. Determination of Costs, Expenses and Expenditures. Subject to the
limitations and determinations hereinafter prescribed and the provisions of this

B - 1



--------------------------------------------------------------------------------



 



Agreement, the Cenac Companies shall be paid by the Owner a monthly fee for
services provided and reimbursement for or payment of costs, expenses and
expenditures incurred by or on behalf of the Cenac Companies in connection with
the provision of the Services. Such payment shall include the Service Fee
described below in Section 3, any necessary Direct Costs as described below in
Section 4 and any Overhead Costs as described below in Section 5. It is the
intent of the parties that services provided by Service Providers shall be
billed by the Cenac Companies on a Direct Cost basis pursuant to Section 4 of
this Exhibit B to the extent that it is feasible to measure and account for the
services directly provided by such Service Providers to the Owner, by means of
the accounting and internal control systems of the Owner and its Affiliates or
by other methods approved by the Owner; and that Services not feasible to
measure and account for on a Direct Cost basis shall be billed by the Cenac
Companies as part of the Overhead Costs.
          3. Service Fee. The Owner shall pay the Cenac Companies a monthly fee
for services performed pursuant to this Agreement of $41,666.67, prorated for
partial months (the “Service Fee”).
          4. Direct Costs. The Owner shall reimburse or pay, as applicable, the
following costs and expenses to the extent incurred by the Operators in
providing the Services (“Direct Costs”):
               (a) Salaries, Wages and Other Labor Costs: The salaries, wages
and other labor costs (as specified below) of Employees (other than Stockholder)
and other Service Providers directly engaged in and attributable to the
provision of Services on a full-time basis (including any amounts paid as
salaries, wages and labor costs of others temporarily employed in connection
therewith). For purposes of the preceding sentence, “labor costs” shall include
the cost to the Cenac Companies of fringe benefits, including group life
insurance, hospitalization, disability, savings and contributions to retirement
and other benefit plans and the cost of holiday, vacation, sickness and jury
service benefits and other customary allowances for time not worked, for persons
whose salaries and wages are chargeable under this clause (a), but not including
severance, pension or early retirement benefits. Notwithstanding the foregoing,
in no event shall the Owner be responsible for or have any obligation to
reimburse either of the Cenac Companies (i) for any costs or liabilities
incurred as a result of any violation of applicable Law or any error by either
of the Cenac Companies in the course of operating or maintaining its employee
compensation benefit plans and arrangements, including any excise taxes,
penalties or similar liabilities incurred as a result of a violation of the
Code, ERISA or the FLSA or (ii) for any increases in such costs or liabilities
materially in excess of the increases experienced or implemented by similar
companies in the marine transportation business.
               (b) Payroll Taxes: Expenditures or contributions made by the
Cenac Companies pursuant to assessments imposed by applicable Law, such as FICA
taxes and federal or state unemployment taxes, which are applicable to salaries
and wages chargeable under clause (a) above; provided, however, that in no event
shall the Owner or any of its Affiliates be responsible for additional Taxes,
interest or penalties of any kind resulting from any failure of either of the
Cenac Companies or any of their respective

B - 2



--------------------------------------------------------------------------------



 



Affiliates to (i) properly classify a Service Provider for purposes of any Law,
(ii) timely pay any applicable Taxes or (iii) otherwise comply with applicable
Laws.
               (c) Materials, Supplies, Tools and Miscellaneous Equipment: Any
materials, supplies, tools and miscellaneous equipment purchased or furnished by
the Cenac Companies for the benefit of the Owner shall be priced at cost. For
equipment or materials that are transported to a location by the Cenac Companies
for the benefit of the Owner, any costs or expenses incurred by the Cenac
Companies in connection therewith shall be priced at cost.
               (d) Reimbursable Expenses of Employees: The Cenac Companies shall
bill the Owner for reasonable out-of-pocket personal expenses of its (or its
Affiliates’) employees in the performance of the Services on behalf of the Owner
and which are reimbursable under the terms of either of the Cenac Companies’
official policy governing reimbursable employee expenses.
               (e) Outside Services: The cost of outside services and expertise,
including legal, accounting and engineering fees, and fees from consultants, to
the extent that the outside services rendered were for the benefit of the Owner
in connection with providing the Services.
               (f) Damages and Losses: To the extent not covered by insurance,
all costs or expenses necessary for the repair or replacement of any Purchased
Operations made necessary because of damages or losses incurred by fire, flood,
earthquake, storm, theft, oil spills, accident, or other cause. The Cenac
Companies shall furnish the Owner Notice of damages or losses incurred as soon
as practicable after a report thereof has been received by the Owner.
               (g) Insurance: Subject to Section 8.5, all costs and expenses,
including deductibles and premiums, incurred by the Cenac Companies in
connection with maintaining the Cenac Marine Policies during the Interim Period.
With respect to the Cenac Employer Policies (during the Interim Period) and the
policies provided for in Section 8.3, and subject in each case to Section 8.5,
the costs and expenses incurred in connection with maintaining such policies
with respect to Service Providers in their capacities as such, determined by pro
rating such costs and expenses in the same proportion as the number of Service
Providers then providing Services bears to the total number of persons to which
such policies relate.
          5. Overhead Costs: Overhead costs consist of costs and expenses
incurred by the Operators in providing the Services other than Direct Costs
described in Section 4 above, including the salaries, wages and other labor
costs of Employees (other than Stockholder) and other Service Providers engaged
in and attributable to the provision of Services on less than a full-time basis,
mailing and stationary, computer and data processing, office administration and
maintenance and the use of office equipment. Such overhead costs will be charged
as a lump sum, fixed monthly fee of 5% of the Direct Costs described in
Sections 4(a), (b), (c) and (d) of this Exhibit B for such month, excluding any
capital expenditures (the “Overhead Costs”) and shall be paid in monthly

B - 3



--------------------------------------------------------------------------------



 



installments by the Owner in accordance with the billing and payment provisions
of Article III of the Agreement.

B - 4



--------------------------------------------------------------------------------



 



Exhibit C
Attached to and made part of
that certain Transitional Operating Agreement
dated February 1, 2008,
by and between the Owner and the Operators.
Alabama, Arkansas, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky,
Minnesota, Mississippi, Missouri, Nebraska, North Carolina, Ohio, Oklahoma,
Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Virginia, West
Virginia, Wisconsin and the following parishes in the State of Louisiana:

         
Acadia
  Iberia   St. Charles
Allen
  Iberville   St. Helena
Ascension
  Jackson   St. James
Assumption
  Jefferson   St. John the Baptist
Avoyelles
  Jefferson Davis   St. Landry
Beauregard
  La Salle   St. Martin
Bienville
  Lafayette   St. Mary
Bossier
  Lafourche   St. Tammany
Caddo
  Lincoln   Tangipahoa
Calcasieu
  Livingston   Tensas
Caldwell
  Madison   Terrebonne
Cameron
  Morehouse   Union
Catahoula
  Natchitoches   Vermilion
Claiborne
  Orleans   Vernon
Concordia
  Ouachita   Washington
De Soto
  Plaquemines   Webster
East Baton Rouge
  Pointe Coupee   West Baton Rouge
East Carroll
  Rapides   West Carroll
East Feliciana
  Red River   West Feliciana
Evangeline
  Richland   Winn
Franklin
  Sabine    
Grant
  St. Bernard    

C - 1